DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 83-102 are pending.
Claims 83-102 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 25, 2021 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claim 83 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 83-102 is rejected under 35 U.S.C. 103 as being unpatentable over Aaronson et al. (US 4,822,916) in view of Steiner et al. (US 4,937,387) and further in view of Stumpp et al. (US 4,983,773), Davis (US 3,759,590) and Horner (US 3,855,312).
As disclosed in claim 83, Aaronson et al. disclose a process for preparing a sulfone of the formula

    PNG
    media_image1.png
    68
    197
    media_image1.png
    Greyscale
 wherein X1 and X2 are independently H, halogen, or C1-C6 alkyl, wherein each hydrogen atom in C1-C6 alkyl is independently optionally substituted with a halogen or C1-C6 alkyl (see entire disclosure, in particular column 2, line 10 to column 4, line 54).  Aaronson et al. disclose coupling step (b) comprising contacting the sulfonic acid with an aryl compound of the formula 
    PNG
    media_image2.png
    52
    87
    media_image2.png
    Greyscale
 wherein X1 is a H, halogen, or C1-C6 alkyl, wherein each hydrogen atom in C1-C6 alkyl is independently optionally substituted with a halogen or C1-C6 alkyl (see column 2, lines 
 In the process disclosed by Aaronson et al. the resulting water is removed during the coupling step (b) by distillation and the coupling step (b) is performed in the absence of a dehydrating reagent (see abstract; paragraph bridging columns 1 and 2; column 2, lines 24-49 and Example 1).
	The process of Aaronson et al. differ from the instant claims in that Aaronson et al. do not disclose sulfonating step (a) comprising contacting a reactant of the formula 
    PNG
    media_image3.png
    56
    61
    media_image3.png
    Greyscale
   wherein X1 is a H, halogen, C1-C6 alkyl, wherein each hydrogen atom in C1-C6 alkyl is independently optionally substituted with a halogen or C1-C6 alkyl, with sulfur trioxide to provide a first product mixture comprising a sulfonic acid of the formula 
    PNG
    media_image4.png
    62
    131
    media_image4.png
    Greyscale
. 
	Steiner et al. disclose sulfonating step (a) comprising contacting a reactant of the formula 
    PNG
    media_image3.png
    56
    61
    media_image3.png
    Greyscale
   wherein X1 is a H, halogen, C1-C6 alkyl, wherein each hydrogen atom in C1-C6 alkyl is independently optionally substituted with a halogen or C1-C6 alkyl, with sulfur trioxide to provide a first product mixture comprising a sulfonic acid of the formula 
    PNG
    media_image4.png
    62
    131
    media_image4.png
    Greyscale
	(see column 6, line 32 to column 8, line 4).

    PNG
    media_image3.png
    56
    61
    media_image3.png
    Greyscale
   wherein X1 is a H, halogen, C1-C6 alkyl, wherein each hydrogen atom in C1-C6 alkyl is independently optionally substituted with a halogen or C1-C6 alkyl, with sulfur trioxide to provide a first product mixture comprising a sulfonic acid of the formula 
    PNG
    media_image4.png
    62
    131
    media_image4.png
    Greyscale
.   “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385, 1395-97 (2007).   Steiner et al. disclose that while the temperature of the sulfonation reaction is not critical, and may range from about -20° to about 230°C, it is preferable to maintain the reaction mixture at a moderate temperature, for example, from about 30° to 70°C (see column 7, line 61 to column 8, line 4).  Thus, as disclosed in claim 84, Aaronson et al. in view of Steiner et al. disclose the process of claim 83, wherein step (a) is performed at a temperature that overlaps with the claimed range of about 30 °C to about 100 °C.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

As disclosed in claim 86, Aaronson et al. in view of Steiner et al. disclose the process of claim 85, wherein X1 and X2 are Cl (see column 2, lines 12-16; Examples 1 and 2 and claims 5 and 6).
As disclosed in claim 87, Aaronson et al. in view of Steiner et al. disclose the process of claim 85, wherein the crude yield of the coupling step (b), as determined by the sulfone relative to the sulfonic acid, is within the claimed range of about 60% to about 95% (see column 2, lines 30-49 and claim 1).
Aaronson et al. in view of Steiner et al.  differ from claim 88 in that Aaronson et al. in view of Steiner et al. disclose the process of claim 85, but fail to disclose wherein the purified yield of the coupling step (b), as determined by the sulfone relative to the sulfonic acid, is within the claimed range of about 50% to about 85%.
Stumpp et al. disclose a process for the preparation of bis-(4-chlorophenyl)sulfone wherein it is disclosed that the addition of a condensing agent has an advantageous effect on the isomer distribution of the diphenyl sulfone (see column 1, line 67 to column 3, line 12).   Stumpp et al. disclose yields of the 4,4’-isomer within the claimed range of about 50% to about 85%.
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that Aaronson et al. in view of Steiner et al. can 
As disclosed in claim 89, Aaronson et al. in view of Steiner et al. suggest the process of claim 85, wherein the coupling step (b) is initiated under anhydrous conditions, since Steiner et al. disclose that in forming diaryl sulfones it is essential that the reaction be maintained substantially under anhydrous conditions (see column 1, lines 42-44; and column 8, lines 34-37). One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to initiate the coupling step (b) under anhydrous conditions, since Steiner et al. disclose that the presence of water leads to very low reaction rates (see column 1, lines 44-47).  
As disclosed in claim 90, Aaronson et al. in view of Steiner et al. suggest the process of claim 85, wherein the coupling step (b) is initiated with less than about 10 wt% water, since Steiner et al. disclose that during the formation of the diaryl sulfone the amount of water tolerated is up to about one percent (see column 1, lines 44-45).  One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to initiate the coupling step (b) with less than about 10 wt% water, since Steiner et al. disclose that amounts of water substantially greater than 1% are desirably avoided as the presence of water leads to very low reaction rates (see column 1, lines 44-47).  

Aaronson et al. in view of Steiner et al. disclose the process of claim 85, but differ from claim 92 in that Aaronson et al. in view of Steiner et al. fail to disclose wherein step (a) is performed in a first reaction vessel and the product mixture produced by step (a) is transferred to a second reaction vessel after the first step for use in step (b).
However, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that step (a) could be performed in a first reaction vessel and the product mixture produced by step (a) can then be transferred to a second reaction vessel after the first step for use in step (b), since Steiner et al. disclose that the monosubstituted benzene sulfonic acid reactant may be purchased or produced by any conventional process (see column 7, lines 6-10).
As disclosed in claim 93.    Aaronson et al. in view of Steiner et al.  disclose the process of claim 85, and further suggest wherein the concentration of water throughout the coupling step (b) is less than about 10 wt% water, since Steiner et al. disclose that during the formation of the diaryl sulfone the amount of water tolerated is up to about one percent (see column 1, lines 44-45).  Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to maintain the concentration of water throughout the coupling step (b) to less than about 10 wt% water, since Steiner et al. disclose that amounts of water substantially greater than 1% are desirably avoided as the presence of water leads to very low reaction rates (see column 1, lines 44-47).  

Davis discloses a process for preparing diaryl sulfones comprising reacting an aryl compound with a sulfonating agent in the presence of condensing agents(see entire disclosure, in particular column 1, line 60 to column 4, line 14).  Davis discloses that the quantity of condensing agent should be controlled in order to obtain high yields of the sulfone product (see column 3, lines 66-68).  Davis discloses that it has been found that at least about 0.04 mole of condensing agent should be employed per mole of sulfonating agent and amounts as high as 1 mole for every mole of the intermediate sulfonic acid formed may be used (see column 3, line 66 to column 4, line 10).  
One having ordinary skill in the art would have found it obvious to use the condensing agents in amounts within the claimed range of about 0.7 wt% to about 1.1 wt% in the process of Aaronson et al. in view of Steiner et al., since Davis discloses that it has been found that at least about 0.04 mole of condensing agent should be employed per mole of sulfonating agent and amounts as high as 1 mole for every mole of the intermediate sulfonic acid formed may be used.  The skilled artisan would have further been motivated to select an amount that will allow for obtainment of high yields of the sulfone product.
Aaronson et al. in view of Steiner et al.  disclose the process of claim 85, but differs from claim 95 in that Aaronson et al. in view of Steiner et al. fail to disclose wherein the coupling step results in less than 20% of a 2,4’ isomer of the formula

    PNG
    media_image5.png
    82
    161
    media_image5.png
    Greyscale
wherein X1 and X2 are independently H, halogen, or C1-C6 alkyl, wherein each hydrogen atom in C1-C6 alkyl is independently optionally substituted with a halogen or C1-C6 alkyl, as determined by the 2,4’ isomer relative to all sulfone products.
Also Aaronson et al. in view of Steiner et al. disclose the process of claim 85, but differs from claim 96 in that  Aaronson et al. in view of Steiner et al. fail to disclose wherein the coupling step results in less than 20% of a 3,4’ isomer of the formula

    PNG
    media_image6.png
    78
    160
    media_image6.png
    Greyscale
wherein X1 and X2 are independently H, halogen, or C1-C6 alkyl, wherein each hydrogen atom in C1-C6 alkyl is independently optionally substituted with a halogen or C1-C6 alkyl, as determined by the 3,4’ isomer relative to all sulfone products.
Horner discloses a process for the production of di-4-chlorophenylsulphone comprising reacting 4-chlorobenesulfonic acid with chlorobenzene (see entire disclosure, in particular column 1, line 16 to column 8, line 56).   Horner discloses that one can optimize the yield of the 4,4’ isomer by modifying the reaction conditions, in particular the temperature, pressure, reaction time and with the use of an excess of chlorobenzene (see column 2, line 55 to column 3, line 2).  Horner obtains the 2,4’ and 3,4’ isomers in amounts of less than 20% (see the Examples).

 	As disclosed in claim 97, Aaronson et al. in view of Steiner et al.  disclose the process of claim 85, wherein the aryl compound in coupling step (b) is added to the sulfonic acid continuously at the same time that water is removed continuously from the sulfonic acid (see Example 1 of Aaronson et al.).
As disclosed in claim 98, Aaronson et al. in view of Steiner et al. disclose the process of claim 85, wherein the aryl compound in coupling step (b) is added to the sulfonic acid continuously at the same time that wet chlorobenzene is removed continuously from the sulfonic acid, since Steiner et al. disclose monochlorobenzene is employed in excess and the excess monochlorobenzene exits the reaction zone with entrained water (see column 5, line 58 to column 6, line 8).  Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to add the aryl compound in coupling step (b) to the sulfonic acid continuously at the same time that wet chlorobenzene is removed continuously from the sulfonic acid, since Steiner et al. disclose that employing an excess of the monochlorobenzene allows the monochlorobenzene to act as an entrainer for the water and allows for reaction with the chlorobenzene sulfonic acid for In re Aller et al., (CCPA 1955) 220 F2d 454, 105 USPQ 233.
As disclosed in claim 100, Aaronson et al. in view of Steiner et al.  disclose the process of claim 85, wherein the coupling step (b) is performed at a pressure that encompasses the claimed pressure range of about 30 psi to about 60 psi (see column 2, lines 24-28 of Aaronson et al.).
Aaronson et al. in view of Steiner et al.  disclose the process of claim 85, but differs from claim 101 in that Aaronson et al. in view of Steiner et al. fail to disclose further extracting the sulfone after the coupling step (b) and further differ from claim 102 in that Aaronson et al. in view of Steiner et al. fail to disclose further crystallizing the sulfone.
Horner discloses a process for the production of di-4-chlorophenylsulphone comprising reacting 4-chlorobenesulfonic acid with chlorobenzene (see entire disclosure, in particular column 1, line 16 to column 8, line 56).   Horner discloses that the products of the reaction may be separated and the di-chlorophenyl sulfone purified 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further extract or crystallize the sulfone product of Aaronson et al. in view of Steiner et al. after the coupling step (b), since Horner has shown that the products of the coupling reaction may be separated and the di-chlorophenyl sulfone purified by any method known in the art, for example selective solvent washing, fractional crystallization or centrifugation.  “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385, 1395-97 (2007).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thomas et al. (CA 2,283,894) disclose a process for producing a 4,4-dihalogendiphenylsulfone by reacting halogenated benzene with 4-halogenphenylsulfonyl chloride in the presence of a solid catalyst having acid centers (see entire disclosure).   The catalyst may be selected from the group consisting of, zirconium oxide, ferric oxide, stannic oxide, titanium oxide, and titanium sulfate (see for instance the abstract and the paragraph bridging pages 2 and 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.